APPENDIX A TO THE CUSTODIAN AGREEMENT BETWEEN EXCHANGE TRADED CONCEPTS TRUST and BROWN BROTHERS HARRIMAN & CO. Dated as of 10/22/2014 The following is a list of Funds/Portfolios for which the Custodian shall serve under a Custodian Agreement dated as of 9/28/2009 "the Agreement": YieldShares High Income ETF Forensic Accounting VelocityShares Equal Risk Weighted Large Cap ETF Robo-StoxTM Global Robotics and Automation Index ETF EMQQ Emerging Markets Internet & Ecommerce ETF IN WITNESS WHEREOF, each of the parties hereto has caused this to be executed in its name and on behalf of each such Fund/Portfolio. EXCHANGE TRADED CONCEPTS TRUST: BY: NAME: TITLE: DATE:
